Opinion by
Laweence, J.
The record disclosed that the member of the petitioning firm who made entry of the merchandise had recently passed away and, further, that the examiner with whom he had consulted with regard to value had since been transferred to Government service in France. However, the appraiser testified that he recalled consultations with the examiner pertaining to the transac*371tion involved; that he had known the entrant for approximately 30 years; and that he was satisfied that the entrant had cooperated fully in presenting all information desired. Counsel for the Government stated that a special agent’s report had been received by his office, two paragraphs of which were read into evidence. Said report states that the failure of the importer to amend the entry was the result of a misunderstanding occasioned by his illness and subsequent absence from his office. Accordingly, it was recommended that the petition receive favorable consideration. On the record presented, it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.